PER CURIAM.
The order holding the appellant-father McGriff in contempt for failure to make child support payments is reversed because neither the evidence nor the findings in the order comply with the requirements of Faircloth v. Faircloth, 339 So.2d 650 (Fla. 1976). Accord, Hammond v. Sandstrom, 376 So.2d 466, 467 (Fla.3d DCA 1979), and cases cited.
In the light of the clear and unrebutted showing that McGriff’s financial circumstances had undergone a substantial change for the worse after the final judgment, we likewise find an abuse of discretion in the denial of his petition to reduce the support *858award itself. Eisinger v. Eisinger, 95 So.2d 502 (Fla.1957). The cause is remanded to the trial court for determination of the appropriate amount of reduction.
Reversed.